Case: 18-15115    Date Filed: 03/18/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-15115
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:18-cr-00266-PGB-TBS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

versus

SERGIO PEREZ-SALINAS,
a.k.a. Paulino Perez-Salinas,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (March 18, 2019)

Before ED CARNES, Chief Judge, WILSON, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-15115     Date Filed: 03/18/2019    Page: 2 of 2


      Sergio Perez-Salinas appeals the district court’s order of detention pending

trial. After he filed this appeal, however, he pleaded guilty to the only charge in

the indictment and was adjudicated guilty of it by the district court. He is now

being held pending sentencing.

      Because release pending sentencing is governed by a different statute than

pretrial release, compare 18 U.S.C. § 3142, with id. § 3143(a), the Court ordered

the parties to file letter briefs discussing whether this appeal should be dismissed as

moot. Perez-Salinas and the government each filed a letter brief agreeing that this

appeal has been rendered moot. We agree with them. This appeal is DISMISSED

AS MOOT.




                                          2